DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 16-35 are pending and claims 1-15 are cancelled. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the torsion spring of claim 22 must be shown must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Currently, the torsion spring 120 in figure 11, does not disclose the torsion spring being used with a safety lock pivotally coupled with the hand grip portion along with a trigger and linkage, only with a trigger. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-26 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amaduzzi (U.S. 7,090,150) in view of Clark (U.S. 2009/0308892).
With respect to claim 16, Amaduzzi discloses a pressure washer gun (title, figure 1-2) comprising:
a body portion (figure 1, #3);
a hand grip (figure 1, #2) portion extending from the body portion (figure 1, #3); a trigger (figure 1, #8) disposed adjacent to the hand grip portion and pivotally coupled relative to the body portion (figure 1, pivot connection at #9 of body #3);
a linkage (figures 1-2, #10) pivotally coupled relative to the hand grip portion (figure 1, pivot at #11), and interacting with the trigger for pivotal movement of the linkage in response to pivotal movement of the trigger (figures 1 and 2), the linkage coupled with a flow control valve (figure 1, #4) for controlling a flow of fluid through the pressure washer gun (abstract).
However, Amaduzzi fails to disclose a safety lock pivotally coupled with the hand grip portion for movement between a locked position acting on the linkage inhibiting movement of the linkage to open the flow control valve, and an unlocked position allowing movement of the linkage to open the flow control valve, the safety lock being biased toward the locked position.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pivoting safety lock of Clark into the spray gun of Amaduzzi, such a lock would allow for blocking the movement of the trigger as desired to prevent actuation of the valve as it physically blocks movement of the valve so it remains dormant and inactive. Furthermore, it would have been obvious that placement of the locking mechanism would be against the surface of the noted linkage of Amaduzzi and not that of the trigger itself, as it is the linkage which is coupled directly to the valve and not that of the trigger, wherein by locking the linkage the valve can remain dormant and inactive as disclosed desired in Clark. Said placement of the lock against the linkage would also have been obvious, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP2144.04 (Vl-C). Placement of the locking mechanism with respect to the noted linkage rat her than the trigger itself, allows the system of Amaduzzi to prevent the actuation of the valve by prohibiting the linkage
With respect to claim 20, Amaduzzi discloses a pressure washer gun (abstract, title, figures 1 and 2) comprising:
a body portion (figure 1, #3);
a hand grip portion (figure 1, #2) extending from the body portion, and including a flow control valve (figure 1, #4) at least partially disposed therein, the flow control valve controlling a flow of fluid through the pressure washer gun;

a linkage (figures 1 and 2, #10) pivotally coupled relative to the hand grip portion (figure 1 at #11) and slidingly contacting the trigger for pivotal movement of the linkage in response to pivotal movement of the trigger (figure 1, the sliding contact as 10b moves against #8 seen between figures 1 and 2), the linkage coupled with the flow control valve (figure 1, coupled to valve 4 with respect to element #6); and
a guard (figure 1, what the handle is noted against at its bottom 8b in the cut view) extending around at least a portion of the trigger (figure 1, extending around the trigger), the guard including a stop feature establishing a fully open position of the trigger (figure 1, the inside surface where #8 is noted against in figure 1).
However, Amaduzzi fails to disclose a safety lock pivotally coupled with the handgrip portion for movement between a locked position acting on the linkage inhibiting movement of the linkage to open the flow control valve, and an unlocked position allowing movement of the linkage to open the flow control valve, the safety lock being biased toward the locked position.
Clark, figure 1, discloses a safety lock (figure 1, #22) pivotally coupled with the hand grip (figure 1, pivot about pivot axis #76) between a locked position (figure 1, #22 against #88) and un unlocked position (figure 2), allowing a linkage (figure 1, #88) which is between a handle #90 and a valve actuation (figure 1, valve #16) which when in the locked position (figure 1) prevents unwanted opening of the valve by inhibiting the movement of the linkage 88 between the handle and the valve (paragraph 0029).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pivoting safety lock of Clark into the spray gun of Amaduzzi, such a lock would allow for blocking the movement of the trigger as desired to prevent 
With respect to claim 17, Amaduzzi discloses at least one surface of the linkage slidingly contacts at least one surface of the trigger during pivotal movement of the trigger to result in pivotal movement of the linkage (figures 1 and 2, the surface of #10b slidingly contacts the surface of the trigger#8 where it resides as the trigger is pivoted about #9 resulting in #10 pivoting about #11).
With respect to claim 18, Amaduzzi discloses the linkage is biased against the trigger toward a closed position of the flow control valve (figure 1, by spring #14).
With respect to claim 19, Amaduzzi discloses a guard (figure 1, the guard which encircles #8) extending around at least a portion of the trigger (figure 1), the guard including a stop feature establishing a fully open position of the trigger (figure 1, being a cut view, discloses the bottom #8 against the guard, thus the guard acts as a stop feature).
With respect to claim 21, Amaduzzi in view of Clark discloses the safety lock is pivotally moveable between the locked position and the unlocked position (Clark: figures 1 and 2, discloses the safety lock #22 pivots about #76 between locked and unlocked positions).

With respect to claims 23 and 30, Amaduzzi in view of Clark discloses the safety lock extends between the linkage and the handgrip portion in the locked position (Clark discloses the lock extends between the hand grip and the linkage connected to the valve member).
With respect to claim 24 and 31, Amaduzzi in view of Clark discloses the safety lock is at least perpendicular to a contacting surface of the linkage in the locked position (Clark: figure 1, where #22 is noted perpendicular to the surface of #88 when in the noted locked position).
With respect to claim 25, Amaduzzi in view of Clark discloses in the locked position the safety lock contacts the linkage outside of an intersection between a rotational arc associated with the linkage and a rotational arc associated with the safety lock (Clark, figures 1 and 2, where the locking members are rotated into and out of locked/unlocked positions such that in contact the linkage outside of its intersection between a rotational range of rotational movement (the arc) of what the noted linkage can move and can contact the linkage at an area outside of which it rotates (its farthest noted rotation)).
With respect to claims 26 and 32, Amaduzzi in view of Clark discloses the hand grip portion includes a recess, and wherein the safety lock is at least partially disposed within the recess when the safety lock is in a fully unlocked position (Clark, figures 1-3, the recess in the hand grip where the locking mechanism resides, specifically the area about the axis and where #95 is located, such structure being within the handle of Amaduzzi as well).

Claims 16, 20, 27-29, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Amaduzzi in view of Paulsen (U.S. 4,821,927)

a body portion (figure 1, #3);
a hand grip (figure 1, #2) portion extending from the body portion (figure 1, #3);
a trigger (figure 1, #8) disposed adjacent to the hand grip portion and pivotally coupled relative to the body portion (figure 1, pivot connection at #9 of body #3);
a linkage (figures 1-2, #10) pivotally coupled relative to the hand grip portion (figure 1, pivot at #11), and interacting with the trigger for pivotal movement of the linkage in response to pivotal movement of the trigger (figures 1 and 2), the linkage coupled with a flow control valve (figure 1, #4) for controlling a flow of fluid through the pressure washer gun (abstract).
However, Amaduzzi fails to disclose a safety lock pivotally coupled with the hand grip portion for movement between a locked position acting on the linkage inhibiting movement of the linkage to open the flow control valve, and an unlocked position allowing movement of the linkage to open the flow control valve, the safety lock being biased toward the locked position.
Paulsen, figure 5, discloses a locking mechanism #89, which interacts with the element directly controlling a valve. Preventing any unwanted any unwanted movement of the arm #80 by the lock #89, column 6 rows 39-43.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pivoting locking mechanism of Paulsen into the spray gun of Amaduzzi, such a lock would allow for blocking the movement of the trigger as desired to prevent unwanted movement as it would prevent unwanted valve actuation. Furthermore, it would have been obvious that placement of the locking mechanism would be against the surface of the noted linkage of Amaduzzi and not that of the trigger itself, as it is the linkage which is coupled directly to the valve and not that of the trigger, wherein by locking the linkage the valve would not be affected by 
With respect to claim 20, Amaduzzi discloses a pressure washer gun (abstract, title, figures 1 and 2) comprising:
a body portion (figure 1, #3);
a hand grip portion (figure 1, #2) extending from the body portion, and including a flow control valve (figure 1, #4) at least partially disposed therein, the flow control valve controlling a flow of fluid through the pressure washer gun;
a trigger (figure 1, #8) disposed adjacent to the hand grip portion and pivotally coupled relative to the body portion (figure 1, pivotally coupled at #9 to the body #3 and noted adjacent#2);
a linkage (figures 1 and 2, #10) pivotally coupled relative to the hand grip portion (figure 1 at #11) and slidingly contacting the trigger for pivotal movement of the linkage in response to pivotal movement of the trigger (figure 1, the sliding contact as 10b moves against #8 seen between figures 1 and 2), the linkage coupled with the flow control valve (figure 1, coupled to valve 4 with respect to element #6); and
a guard (figure 1, what the handle is noted against at its bottom 8b in the cut view) extending around at least a portion of the trigger (figure 1, extending around the trigger), the guard including a stop feature establishing a fully open position of the trigger (figure 1, the inside surface where #8 is noted against in figure 1).
However, Amaduzzi fails to disclose a safety lock pivotally coupled with the hand grip portion for movement between a locked position acting on the linkage inhibiting movement of the linkage to 
Paulsen, figure 5, discloses a locking mechanism #89, which interacts with the element directly controlling a valve. Preventing any unwanted any unwanted movement of the arm #80 by the lock #89, column 6 rows 39-43.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pivoting locking mechanism of Paulsen into the spray gun of Amaduzzi, such a lock would allow for blocking the movement of the trigger as desired to prevent unwanted movement as it would prevent unwanted valve actuation. Furthermore, it would have been obvious that placement of the locking mechanism would be against the surface of the noted linkage of Amaduzzi and not that of the trigger itself, as it is the linkage which is coupled directly to the valve and not that of the trigger, wherein by locking the linkage the valve would not be affected by unwanted movement of the trigger and linkage by blocking the linkages movement. Said placement of the lock against the linkage would also have been obvious, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 (Vl-C). Placement of the locking mechanism with respect to the noted linkage rather than the trigger itself, allows the system of Amaduzzi to prevent the actuation of the valve by prohibiting the linkage
With respect to claims 27 and 33, Amaduzzi in view of Paulsen discloses the safety lock includes one or more laterally extending features extending laterally a width greater than a width of the trigger (Paulson, figure 5, discloses in the cut view #89 is wider than that of the element #80, noting in the rejection above, #89 would thus be wider than the element #10b (thicker in a sense)).
With respect to claim 28 and 34, Amaduzzi in view of Paulsen discloses the laterally extending features have a contour complementary to a contour of an adjacent region of the hand grip 
With respect to claim 29 and 35, Amaduzzi in view of Clark discloses, one or more of the linkage and the safety lock includes a stop feature establishing a fully locked position of the safety lock (Paulsen, figure 5, discloses the stop feature, being the noted contour in the trigger itself which when placed therein forms the locked position).
Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive. With respect to applications argument towards to the objection to the drawings, the species of figure 11, is not the currently claimed species of claim 16, which claim 22 is rejected from. The examiner notes that figure 11 discloses a torsion spring, but that species does not utilizes the claimed linkage.
Applicants argument is drawn towards the lack of obviousness to place the safety lock such that it contacts the linkage and inhibits its movements. The prior art discloses using the trigger with linkage, and it does not appear to be argued using a safety lock with the trigger/linkage rather the obviousness to have the safety lock contact the linkage rather then the trigger. The examiner notes that the safety lock of Clark and Paulson, which is used in combination with Amaduzzi, is to prevent unwanted actuation of the valve.  Clark, paragraph 0029 and figure 1, is noted contacting the element directly affixed to the valve 16, being that of 88 which is pulling the valve. Paulson, in turn, disclosing the locking occurring on the element directly affixed to the valve. The combination and rational then being, placement of the locking device in Amaduzzi is that which is directly connected to the valve, being the noted element of 10 the linkage and not that of the trigger 8. Noting that the trigger 8 is not what is moving the valve directly but utilizes the linkage. Although Paulson and Clark discloses acting against the trigger, it is better noted that they are acting against the element directly connected to the valve, as the purpose of the lock is to prevent the unwanted movement of the valve (using the locking element to . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/JOSEPH A GREENLUND/               Primary Examiner, Art Unit 3752                                                                                                                                                                                         	Monday, February 22, 2021